Citation Nr: 1332976	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  11-12 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Propriety of the discontinuance of the Veteran's pension benefits from November 7, 2006, to December 26, 2008, based on fugitive felon status.


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel
REPRESENTATION

Appellant represented by:  Peter J. Meadows, attorney

INTRODUCTION

The Veteran served on active duty from August 1973 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that suspended the Veteran's pension benefits on account of finding that he was a fugitive felon.  

In April 2011, the Veteran requested a hearing on the matter before the Board.  However, in January 2012, he withdrew his request for a hearing.

In August 2013, the Board informed the Veteran that his former representative, The American Legion, could no longer represent him in this matter because he was currently being represented by a private attorney in another matter that has been appealed.  The Veteran's private attorney replied that he represents the Veteran with respect to that other appealed issue, only.  Therefore, the Veteran is currently unrepresented with regard to the issue of entitlement to pension benefits from November 7, 2006, to December 26, 2008, and has been so informed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that from November 7, 2006, to December 26, 2008, there were periods of time in which there were no outstanding felony warrants against him, thus entitling him to pension benefits.

On October 26, 2007, the VA Office of the Inspector General's Fugitive Felon program confirmed that an arrest warrant was issued for the Veteran on November 7, 2006, the offense being obstructing justice.  The record is not clear as to whether the Veteran complied with that warrant and when it was cleared.  Although the RO confirmed in December 2009 that all of the Veteran's warrants were cleared as of December 26, 2008, entitling him to the resumption of benefit payments as of that date, it was also noted that he had had 16 warrants in the previous few years.  The RO stated only that the last warrants were cleared, creating confusion as to when the other warrants, including the one issued on November 7, 2006, were cleared.

To that extent, when reviewing the piecemeal documents currently of record, the following history has been obtained.  Following the issuance of the November 7, 2006, warrant, on January 18, 2007, the Veteran was "at Bowie County and signed a waiver back to Miller County on 2 felony warrants and one misdemeanor."  He was bonded.  It is unclear whether the January 18, 2007, hearing was related to the November 2006 warrant.

On May 1, 2007, a felony warrant was issued for violating the Arkansas hot check law.  The Veteran was served with the warrant on May 15, 2007, and was bonded on May 22, 2007.  

Then, on October 9, 2007, a felony warrant was issued for knowingly issuing a worthless check.  The Veteran was served with the warrant on November 7, 2007, and was released on November 8, 2007. 

On November 20, 2007, a trial was continued to January 17, 2008.  On December 4, 2007, three warrants were issued because the Veteran failed to appear, failed to obey a court order, and was in contempt of court.  He was arrested for these warrants on December 26, 2008.  A court date was set for January 12, 2009.  

Meanwhile, on January 14, 2008, a warrant was issued when he failed to appear in court.  It was noted that he was also arrested for this warrant on December 26, 2008.  

From this history, it is possible that there were times during this period in which the Veteran did not have any felony warrants and thus, would be entitled to his pension benefits.  Moreover, the above timeline does not provide the Board with adequate knowledge as to whether for each of these warrants, 1) the Veteran was in violation of his probation or parole, or 2) he was considered to be fleeing to avoid responsibility for the commission or attempted commission of a felony.

To that extent, the Board notes that VA's Adjudication Procedure Manual provides guidance with respect to issues relating to fugitive felons.  See M21-1MR, Part X, Chapter 16 (2011).  Under those guidelines, a beneficiary who is the subject of a valid outstanding felony arrest warrant is presumed to be a fugitive felon for VA purposes.  M21-1MR, Pt X, Ch. 16.1.c.  When a warrant is dismissed, recalled, or quashed, there was still a valid warrant up to the date the warrant was cleared and VA benefits are subject to adjustment from the warrant date until the recall/dismissal/quash date, unless there was a specific determination that the warrant was void from its inception because of mistaken identity or a defect in the warrant, or the court order specifically states that the recall is effective from a specific date that is on or before the date of the warrant, or uses the terminology nunc pro tunc, which refers to changing back to an earlier date.  M21- 1MR, Pt. X, Ch. 16.1.f. 

VA presumes that an outstanding warrant creates a presumption of fugitive status.  Therefore, the above-described clarification is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a complete criminal history for the Veteran from November 7, 2006, to December 26, 2008, to include:

a)  the date of issuance of all felony warrants, 

b)  the procedural history for each warrant, to include any indication of a failure to abide by the warrant for any reason, and

c)  the date each warrant was cleared.

2.  Determine whether there was a period of time from November 7, 2006, to December 26, 2008, during which there were no felony warrants for the Veteran. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


